Citation Nr: 1008572	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability, including posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches and residuals of concussions.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to May 1964.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In March 2009, the Veteran testified at a personal hearing 
before the Board; a transcript of that hearing has been 
associated with the claims file.  In April 2009 evidence 
concerning the matters on appeal was received.  The Veteran's 
statement reveals that he considered it to be essentially 
submitted contemporaneously with the Veteran's March 2009 
Board hearing.  At any rate, the material is (by the 
Veteran's own assertions) duplicative of material previously 
associated with the claims file.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for psychiatric disability, including PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In May 2007 the Board denied service connection for 
headaches and residuals of concussions, and also denied 
service connection for peripheral neuropathy of the lower 
extremities.

2.  Evidence received subsequent to the May 2007 Board 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for headaches 
and residuals of concussions, or to the claim of service 
connection for peripheral neuropathy of the lower 
extremities.


CONCLUSIONS OF LAW

1.  The May 2007 Board decision which denied service 
connection for headaches and residuals of concussions and 
also denied service connection for peripheral neuropathy of 
the lower extremities is final.  38 U.S.C.A. § 7104 (West 
2002).

2.  Evidence received since the May 2007 Board decision is 
not new and material, and the Veteran's claims of service 
connection for headaches and residuals of concussions and 
service connection for peripheral neuropathy of the lower 
extremities are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2007 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the August 2007 letter, the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board notes that the August 2007 letter 
contains the information required by Kent v. Nicholson, 20 
Vet. App. 1 (2006).  While the August 2007 letter failed to 
note denial of service connection for the disabilities on 
appeal by the Board's May 2007 decision, the Board notes that 
the August 2007 letter contains the information required by 
Kent, and testimony given at the March 2009 Board hearing 
reveals that the Veteran was well aware of the issues on 
appeal.  VCAA notice was completed prior to the initial AOJ 
adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA records.  The 
Veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  The Veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met, and the Board will address the merits of the claims.

Service Connection-General Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection for certain chronic 
diseases may be presumed, subject to rebuttal, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

New and material

Generally, a final Board decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7104.

Under 38 U.S.C.A. § 5108, however, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; hence, 
what the RO may have determined in this regard is irrelevant.  
Jackson, 265 F.3d at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A May 2007 Board decision denied service connection for 
headaches and residuals of concussions, and also denied 
service connection for peripheral neuropathy of the lower 
extremities.  The May 2007 Board decision is final.  38 
U.S.C.A. § 7104.

The Veteran subsequently filed an application to reopen the 
claims of service connection for headaches and residuals of 
concussions and service connection for peripheral neuropathy 
of the lower extremities in June 2007.  In a March 2008 
rating decision, the RO denied the Veteran's petition to 
reopen the claims, and the present appeal ensued. 

The May 2007 Board decision denied service connection for 
headaches and residuals of concussions on the basis that 
there was no competent medical evidence linking current 
complaints of headaches to concussions in service.

The May 2007 Board decision denied service connection for 
peripheral neuropathy of the lower extremities on the basis 
that the evidence revealed that the Veteran did not have 
peripheral neuropathy of the lower extremities until decades 
after his discharge from service, and there was no medical 
opinion linking the Veteran's current lower extremity 
complaints to his period of service.  The May 2007 Board 
decision observed that although the Veteran linked weakness 
in his legs to an in-service motor vehicle accident, the 
medical evidence did not support such a relationship.

The evidence of record at the time of the May 2007 Board 
decision included service treatment records that showed that 
the Veteran was treated for a possible nose fracture in 
August 1962 following a fight.  A December 1963 service 
treatment record noted that the Veteran was struck on the 
right shoulder and elbow by a pick-up truck while on duty.  
The service treatment records showed no complaints or 
findings of peripheral neuropathy of the lower extremities, 
and the Veteran's May 1964 service separation examination 
noted no relevant disability.

Treatment records dated in 2001 show that the Veteran was 
determined to have peripheral neuropathy of the lower 
extremities.

Psychiatric records (such as a December 2000 VA record and a 
July 2003 private record) reveal that the Veteran complained 
of seizures, headaches, and memory problems.  He stated that 
he had numerous head injuries while boxing during service.

At his September 2006 Board hearing, the Veteran essentially 
indicated that the disabilities on appeal were related to 
events in Cuba in 1962, as well as his participation in 
boxing matches during service.

A January 4, 2007 VA neurological record noted that the 
Veteran had dislocated his jaw following a landmine explosion 
in action associated with "1962 Bay of Pigs."  It was noted 
that at the time of his discharge from the military the 
Veteran had his first of many episodes of dysarthric speech, 
drowsiness, and disorientation.  A January 18, 2007 VA 
neurology record noted that a MRI scan of the brain had shown 
central pontine myelinolysis that was felt to be caused by 
severe hyponatremia.  

The evidence added to the claims file subsequent to the May 
2007 Board decision includes a March 2007 VA neurological 
record essentially noting that "apparently" the Veteran had 
had multiple episodes starting in the 1960s of confusion, 
dysarthria, and strange behavior.  A June 2007 VA renal 
clinic record noted that the Veteran's chronic hyponatremia 
was noted since 1960s.

In February 2008 a recorded cassette tape of the Veteran, 
with transcription, was added to the claims file.  The tape 
was apparently recorded in September 2006.

An April 2008 VA record noted that the Veteran indicated that 
he had head trauma in the military.

At the March 2009 Board hearing the Veteran essentially 
indicated that he had been exposed to a landmine explosion 
during service and had boxed during active service.  He 
related inservice incidents associated with the Cuban missile 
crisis and Guantanamo Bay.

The evidence added to the claims file subsequent to the May 
2007 Board denial does not raise a reasonable possibility of 
substantiating the claims on appeal.  The record is still 
absent for any competent clinical evidence showing that the 
Veteran has a chronic headache disability, residuals of 
concussions, or peripheral neuropathy that had its onset 
during service or is somehow related to his active service.  
The Board observes that there is still no opinion from any 
health care professional linking a headache disability, 
residuals of concussions, or peripheral neuropathy to the 
Veteran's active military service.

The Board notes that the Veteran is competent to provide 
testimony (such as that given at his March 2009 Board 
hearing) concerning factual matters of which he has first 
hand knowledge (i.e., experiencing headaches or lower 
extremity symptoms either in service or after service).  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The Board notes, 
however, that the Veteran's assertions concerning boxing 
during service, being struck by a truck during service, 
incidents involving his service in Cuba, and having problems 
with the disabilities on appeal since service were all of 
record and considered in the Board's May 2007 denial.  
Further, comments such as those contained in the March 2007 
VA neurological record were basically the same as those 
contained in the January 2007 VA neurological records that 
were associated with the claims file at the time of the May 
2007 Board decision.

In short, evidence received subsequent to the May 2007 Board 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for headaches 
and residuals of concussions or to the claim of service 
connection for peripheral neuropathy of the lower 
extremities.  The evidence submitted since the Board's May 
2007 denial is basically duplicative of evidence that was of 
record at the time of the May 2007 Board denial.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for headaches and residuals of concussions is 
denied.

The appeal to reopen a claim of entitlement to service 
connection for peripheral neuropathy of the lower extremities 
is denied.


REMAND

The May 2007 Board decision also denied the Veteran's claims 
of entitlement to service connection for PTSD, and also 
denied a claim of entitlement to service connection for an 
organic affective syndrome, to include a bipolar disorder.  

While the Veteran's June 2007 application to reopen his claim 
noted PTSD, records submitted contemporaneously with the 
claim included psychiatric records noting diagnoses other 
than PTSD, including organic affective syndrome and Major 
Depressive Disorder.  The Board, in considering the holding 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009), finds that the 
issue on appeal is essentially a claim to reopen entitlement 
to service connection for a psychiatric disability, however 
diagnosed.  

While the RO was correct in only adjudicating whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD, as the Clemons 
case was decided subsequent to the RO's last adjudication (a 
July 2008 supplemental statement of the case), the expanded 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
psychiatric disability, including PTSD, should be adjudicated 
by the AOJ prior to consideration by the Board.

Accordingly, the case is hereby REMANDED for the following 
action:

The AOJ should readjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
psychiatric disability, including 
posttraumatic stress disorder (PTSD).  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The purpose of this REMAND is to comply with the Court's 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


